Citation Nr: 0529141	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to September 
1970.


FINDING OF FACT

Tinnitus is related to combat service.


CONCLUSION OF LAW

Tinnitus was incurred in combat service.  38 U.S.C.A. §§ 
1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this claim has been sufficiently developed pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of the Board's decision to grant service 
connection for tinnitus, any failure to notify and/or develop 
the claim cannot be considered prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Service medical records do not reflect any complaints or 
treatment for tinnitus.  However, during the veteran's active 
service, the record reflects that the veteran was the 
recipient of the Combat Action Ribbon and Purple Heart Medal, 
and the regional office (RO) has otherwise conceded the 
veteran's exposure to acoustic trauma during active service.  

After noting that there was no evidence in the veteran's 
service medical records that his tinnitus started in the 
military, a June 2003 Department of Veterans Affairs (VA) 
audiological examiner concluded that it was not at least as 
likely as not that his tinnitus was related to military 
service.  


II.  Analysis

The Board has carefully reviewed the evidence of record, and 
notes that the June 2003 VA examiner's opinion that the 
veteran's tinnitus was not related to service clearly implies 
a current diagnosis of tinnitus, and that the development of 
tinnitus is consistent with the veteran's combat service.  
Moreover, the Board finds that the evidence is sufficient to 
establish that the veteran was exposed to combat during 
service, and as was noted previously, the RO has essentially 
conceded the veteran's in-service exposure to acoustic 
trauma.

Thus, having determined that combat service has been 
established and that the claimed disability is consistent 
with such combat, the remaining matter for consideration is 
whether service connection for the veteran's tinnitus has 
been rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b).

In this regard, although the claims file contains the medical 
opinion of the June 2003 VA audiological examiner who opined 
that it was less likely than not that the veteran's tinnitus 
was related to his service in the military, the Board notes 
that this is a degree of proof below the standard of clear 
and convincing evidence that is required to rebut entitlement 
to service connection for tinnitus as a result of combat 
service pursuant to 38 U.S.C.A. § 1154(b).  Therefore, the 
Board finds that the evidence currently of record fails to 
rebut the presumption of service connection under 38 U.S.C.A. 
§ 1154(b).

Accordingly, resolving every reasonable doubt in favor of the 
veteran, the Board finds that service connection for tinnitus 
is warranted pursuant to 38 U.S.C.A. § 1154(b).  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).


ORDER

The claim for service connection for tinnitus is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


